                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


 TEAL PEAK CAPITAL, LLC;                            Case No. 3:20-CV-01747 (PAD)

 Plaintiff and Counter Defendant,
                                BREACH OF CONTRACT; SPECIFIC
       And                      PERFORMANCE   OF   CONTRACT;
                                REIMBURSEMENT OF FUNDS, COSTS
 JOHN MICHAEL GRZAN AND NAMRATA AND EXPENSES
 KHIMANI

 Counter Defendant,

             v.

 ALAN BRAM GOLDMAN;

 Defendant and Counter Claimant.




  DEFENDANT’S RENEWED MOTION TO STAY DISCOVERY AND/OR ORDER A
                    MEDIATION CONFERENCE

TO THE HONORABLE COURT:


       COMES NOW defendant Alan Bram Goldman (hereinafter, “Mr. Goldman”) through the

undersigned attorney, and hereby very respectfully states and prays:


   I. INTRODUCTION

        1.        On June 18, 2021, Mr. Goldman filed his Motion to Dismiss the Amended

   Complaint (hereinafter, the “Motion”) filed by Teal Peak Capital LLC (hereinafter, “TPC”).

   See Docket No. 63.
      2.   Shortly thereafter, on July 2, 2021, Mr. Goldman filed a Motion to Stay Discovery

pending Mr. Goldman’s Motion as it would be imprudent to engage in a potentially needles

and costly discovery. See Docket No. 70.

      3.   On July 6, 2021, this Honorable Court ordered that it “will await for close of motion

cycle to rule on the [Motion to Stay Discovery].” See Docket No. 72.

      4.   On July 14, 2021, TPC filed its Opposition to the Motion. See Docket No. 80.

      5.   Today, July 30, 2021, Mr. Goldman filed his Reply to TPC’s Opposition. See

Docket No. 87.

      6.   As such, the motion cycle has concluded, and this Honorable Court is in position

to rule on Mr. Goldman’s Motion to Stay Discovery.

      7.   Notwithstanding, Mr. Goldman files the present Renewed Motion to Stay

Discovery to respectfully request from this Honorable Court to GRANT a stay pending

resolution of the Motion and order a pretrial mediation conference. The foregoing will save the

parties legal expenses, time, effort, wasteful pretrial activities, and will certainly expedite the

disposition of the action.

II. MOTION TO STAY STANDARD

      8.   According to the Supreme Court, United States District Courts have “broad

discretion to stay proceedings as an incident to its power to control its own docket.” Clinton v.

Jones, 520 U.S. 681, 706 (1997) (citing Landis v. North Am. Co., 299 U.S. 248 (1936)). This

discretionary power to control its own docket is seen through the lens of preserving the

“economy of time and effort for itself, for counsel, and for litigants.” Landis, 299 U.S. at 254-

55.
       9.     Courts, in the exercise of their discretionary power, tend to defer or stay discovery

  while a motion to dismiss is pending. See Jimenez v. Nielsen, 326 F.R.D. 357, 361 (D. Mass.

  2011); Guttenberg v. Emery, 26 F.Supp.3d 88, 97 (D.D.C 2014). Given the potential outcome

  of dismissal, Courts can utilize this discretion to avoid the unwanted, yet frequent, exploitation

  of flexible pretrial discovery rules. See Herbert v. Lando, 441 U.S. 153, 179 (1979) (Justice

  Powell concurring).

       10.    In deciding to exercise its discretionary power to stay proceedings, the court should

  balance the interests of the parties and the Court. See Landis, 299 U.S. at 254-55.

III. PRETRIAL CONFERENCES

       11.    “Federal Rule of Civil Procedure 16 and Local Rule 16 govern the pretrial

  management of cases in order to narrow the factual and legal issues before the court.” Pagan

  Colon v. Walgreens de San Patricio, Inc., 269 F.R.D. 165, 167 (D.P.R. 2010).

       12.    Rule 16 of the Federal Rules of Civil Procedure gives the Court discretion to order

  the attorneys and any unrepresented party to appear

              for one or more pretrial conferences for such purposes as: (1) expediting
              disposition of the action; (2) establishing early and continuing control so
              that the case will not be protracted because of lack of management; (3)
              discouraging wasteful pretrial activities; (4) improving the quality of the
              trial through more thorough preparation; and (5) facilitating settlement.
   Fed. R. Civ. P. 16(a).
       13.    Indeed, the Court may consider, among other matters, (i) “formulating and

  simplifying the issues, and eliminating frivolous claims or defenses”; (ii) “settling the

  case and using special procedures to assist in resolving the dispute when authorized by

  statute or local rule”; (iii) “disposing of pending motions”; and (iv) “facilitating in other
  ways the just, speedy, and inexpensive disposition of the action.” See Fed. R. Civ. P.

  16(c)(2).

IV. ARGUMENT

       14.    Now that the motion cycle of Mr. Goldman’s Motion is done with, the Court should

  consider the potentially excessive cost of time, effort, and money to this Court and the parties

  involved. The above should, respectfully, move the Court to stay discovery proceedings

  pending the resolution of the Motion and to order a Pretrial Conference to mediate and simplify

  the issues in the present litigation, assist in the settling of the case, and dispose of the pending

  motions.

       15.    Without admitting any default in his obligations pursuant to the Option to Purchase

  Agreement, Mr. Goldman is in the process of consigning the Option Fee with the Court in a

  matter of days. Seeing that Clause 15 limits the remedies available to the purchaser and dictates

  that the proper remedy is the return of the Option Fee, a pretrial conference will indeed expedite

  the resolution of the present litigation, or at the very least simplify the issues at hand.

       16.    In light of the foregoing, the Court should, respectfully, stay discovery pending

  resolution of the Motion and order a pretrial mediation conference with the goal of preserving

  the economy of time and effort for itself, counsel, and the parties involved.

      WHEREFORE Alan Bram Goldman very respectfully requests that the Court stay

  discovery proceedings in this case, pending a ruling on his Motion to Dismiss and order a

  pretrial mediation conference to (i) simplify the issues before this Court, (ii) assist in the

  settling of the case, and (iii) dispose of the pending motions. This request is made in good faith

  and in the best interest of all the parties involved and the Court, as it will avoid undergoing

  significant litigation costs and will economize this Court’s time and efforts.
               RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 30th day of July 2021.



                                                     Attorney for Alan Bram Goldman
                                                     McConnell Valdés LLC
                                                     PO Box 364225
                                                     San Juan, Puerto Rico 00936-4225
                                                     270 Ave. Muñoz Rivera
                                                     Hato Rey, PR 0918
                                                     T: 787-250-5604

                                                     By: s/ Antonio A. Arias-Larcada
                                                     Antonio A. Arias-Larcada, Esq.
                                                     USDC-PR 204906
                                                     aaa@mcvpr.com



       IT IS HEREBY CERTIFIED that on this date we filed a true and correct copy of the

foregoing document with the Clerk of the Court using the CM/ECF system, which will send notice

electronically to all counsel at their address of record.


Date: July 30, 2021.                                   By: s/Antonio A. Arias-Larcada
                                                                     Attorney
